        Case: 2:16-cv-00502-EAS-CMV Doc #: 75 Filed: 08/22/19 Page: 1 of 1 PAGEID #: 1565
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Southern    District of       Ohio


 Angela Carrico, Individually and as administrator of the
                                                                     )
         Estate on behalf of David Dehmann,
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                             Civil Action No.      2:16-CV-502
             Knox County Sheriff's Offie, et al.
                                                                     )
                            Defendant
                                                                     )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

   the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                   recover costs from the plaintiff (name)
                                            .

    other:     Pursuant to the Order filed 8/22/2019. This case is closed.

                                                                                                                                     .

This action was (check one):

   tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

   tried by Judge                                                                         without a jury and the above decision
was reached.

    decided by Judge                                                                           on a motion for

                                                                                                                                     .

Date:             08/22/2019                                                  CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
